DETAILED ACTION
This is an Office action based on application number 14/447,197 filed 30 July 2014, which claims priority to US Provisional Application No. 61,860,006 filed 30 July 2013. Claims 1-21 and 24-28 are pending. Claims 22-23 are canceled. Claims 7, 10-14, 19-20, and 26 are withdrawn from consideration due to Applicant’s election.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicant’s arguments in the response filed 20 August 2021 are persuasive to overcome the prior art rejections of record. The finality of the Office action mailed 6 July 2021 is withdrawn. The proceeding Office action is a non-final Office action.

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 6 July 2021, are withdrawn due to Applicant’s arguments in the response filed 20 August 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 8-9, 15-18, 21, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guse et al. (US Patent Application Publication No. US 2002/0164486 A1) (Guse) in view of Kanagawa et al. (US Patent Application Publication No. US 2010/0104831 A1) (Kanagawa) and as evidenced by Hartz et al. (US Patent Application Publication No. US 2012/0015193 A1).

Regarding instant claims 1, 5, and 24:
	Guse discloses a self-supporting adhesive element comprising at least one isocyanate and at least one isocyanate-reactive polymer (Claim 1).
	Guse further discloses that the adhesive element is in the form of a film (Claim 22).
	Guse further discloses that the isocyanate is encapsulated or surface-deactivated (Claim 7).
	Guse further discloses that the content of the isocyanate-reactive polymer is from 20 to 90% w/w relative to the adhesive element (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the isocyanate reactive polymer has an average molecular weight exceeding 8,000 g/mol (Claim 10), which is construed to include the weight average molecular weight recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

	It is the Examiner’s position that the selection of multiple isocyanate-reactive polyurethane polymers each having an average molecular weight exceeding 8,000 g/mol would necessarily include, within its scope, a total polyurethane component having a weight average molecular weight of no greater than about 90,000 g/mol, as required by the claim.
	Guse is silent with regard to the specific enthalpies of fusion of each polyurethane.
	However, Kanagawa discloses a polyurethane hot-melt adhesive (Title). Kanagawa teaches that it is possible to impart a certain degree of water-resistant adhesive strength by increasing the crystallinity of a moisture-curable polyurethane hot-melt adhesive (paragraph [0022]). Kanagawa teaches that crystallinity is measured according to the peak for the heat of fusion of the compound (paragraph [0069]).
	Hartz discloses a polyurethane adhesive (Title) comprising at least a crystalline first polyurethane having an enthalpy of fusion of more than 20 J/g (paragraph [0025]). The disclosure of Hartz is construed to provide evidence that, at the very least, increased crystallinity of polyurethanes is accompanied by an increase in enthalpy of fusion.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP §2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select increase the crystallinity of the polyurethane hot-melt adhesive of Guse by selecting polyurethanes having an optimized/increased enthalpy of fusion as taught by Kanagawa as evidenced by Hartz. The motivation for doing so would have been to increase water-resistant adhesive strength.


Regarding instant claim 2:
	Guse discloses a self-supporting adhesive element comprising at least one isocyanate and at least one isocyanate-reactive polymer (Claim 1).
	Guse further discloses that the adhesive element is in the form of a film (Claim 22).
	Guse further discloses that the isocyanate is encapsulated or surface-deactivated (Claim 7).
	Guse further discloses that the content of the isocyanate-reactive polymer is from 20 to 90% w/w relative to the adhesive element (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the isocyanate reactive polymer has an average molecular weight exceeding 8,000 g/mol (Claim 10), which is construed to include the weight average molecular weight recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the at least one isocyanate-reactive polymer is a polyurethane (Claim 10), wherein the recitation of at least one isocyanate-reactive polymer selected from a polyurethane is inclusive of an embodiment comprising multiple isocyanate-reactive polyurethane polymers (i.e., inclusive of at least a first and second 
	It is the Examiner’s position that the selection of multiple isocyanate-reactive polyurethane polymers each having an average molecular weight exceeding 8,000 g/mol would necessarily include, within its scope, a total polyurethane component having a weight average molecular weight of no greater than about 90,000 g/mol, as required by the claim.
	Guse is silent with regard to the specific enthalpies of fusion of each polyurethane.
	However, Kanagawa discloses a polyurethane hot-melt adhesive (Title). Kanagawa teaches that it is possible to impart a certain degree of water-resistant adhesive strength by increasing the crystallinity of a moisture-curable polyurethane hot-melt adhesive (paragraph [0022]). Kanagawa teaches that crystallinity is measured according to the peak for the heat of fusion of the compound (paragraph [0069]).
	Hartz discloses a polyurethane adhesive (Title) comprising at least a crystalline first polyurethane having an enthalpy of fusion of more than 20 J/g (paragraph [0025]). The disclosure of Hartz is construed to provide evidence that, at the very least, increased crystallinity of polyurethanes is accompanied by an increase in enthalpy of fusion.
	Since the instant specification is silent to unexpected results, the specific enthalpy of fusion of each polyurethane is not considered to confer patentability to the claims. As the water-resistant adhesive strength of a polyurethane hot-melt adhesive is a variable that can be modified, among others, by increasing the crystallinity In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP §2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select increase the crystallinity of the polyurethane hot-melt adhesive of Guse by selecting polyurethanes having an optimized/increased enthalpy of fusion as taught by Kanagawa as evidenced by Hartz. The motivation for doing so would have been to increase water-resistant adhesive strength.
	The limitation “obtained from an aqueous dispersion” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, it would have been obvious to combine Kanagawa as evidenced by Hartz with Guse to obtain the invention as specified by the instant claims.

Regarding instant claim 3, the limitation “obtained from an aqueous dispersion” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.

Regarding instant claim 4, Guse further discloses that the isocyanate is a diisocyanatotulene (TDI) (page 1, paragraph [0020]) and that the isocyanate is surface deactivated (page 2, paragraph [0024]).

Regarding instant claim 6, Kanagawa further discloses that such polyurethanes having increased crystallinity are formed from a long-chain aliphatic polyester obtained by a reaction involving 1,6-hexaediol (paragraph [0023]).

Regarding instant claim 8, Kanagawa further discloses that the hot-melt adhesive preferably has excellent ordinary state adhesive strength (paragraph [0015]).
	While the prior art combination does not explicitly disclose the specific bond strength recited by the claims, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same bond strength of the claim, especially given that Hartz desires heat stability and increased peel strength. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 9, Guse further discloses that the adhesive element is applied to a suitable support (pages 3-4, paragraph [0055]), wherein the adhesive element is construed to be the requisite first layer, the suitable substrate is construed to be the requisite second layer, and the combination of the two is construed to be the requisite composite structure.

Regarding instant claim 15, Guse further discloses that the layer thickness of the adhesive element ranges from 10 µm to 1,000 µm (page 4, paragraph [0067]) (i.e., 0.39 to 39 mil); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 16, Guse further discloses that the isocyanate-reactive polymer is at least one polymer selected from polyesters, polycaprolactone, polyesters, polyethers, polyamides polytetrahydrofurans, polyacrylates, and polymethacrylates, in addition to polyurethanes (Claim 10). The recitation of at least one polymer is inclusive of an embodiment comprising a mixture of multiple polyurethane polymers and other polymers selected from the recited group.

Regarding instant claim 17, Guse further discloses that the isocyanate content is 0.5 to 30% w/w relative to the adhesive element (Claim 7), and the content of the at least one isocyanate-reactive polymer is from 20 to 90% w/w relative to the adhesive element (Claim 12), wherein the total of both elements is inclusive of the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 18, Guse further discloses that the isocyanates are selected from diisocyanantodiphenylmethanes (MDIs), 1,5-diisocyanatonaphthalene (NDI), and diisocyanatotoluenes (TDIs) (page 1, paragraph [0020]), each of which are examples of aromatic isocyanates. Guse further discloses that the isocyanates are surface deactivated (page 2, paragraph [0024]).

Regarding instant claim 21, Guse further discloses that the isocyanate-reactive polymer is at least one polymer selected from polyesters, polycaprolactone, polyesters, polyethers, polyamides polytetrahydrofurans, polyacrylates, and polymethacrylates, in addition to polyurethanes (Claim 10). The recitation of at least one polymer is inclusive of an embodiment comprising a mixture of multiple polyurethane polymers and other polymers selected from the recited group.

Regarding instant claim 25, the prior art combination discloses a polyurethane composition comprising at least one polyurethane composition (i.e., inclusive of two) 

Regarding instant claims 27-28, Guse discloses a self-supporting adhesive element comprising at least one isocyanate and at least one isocyanate-reactive polymer (Claim 1).
	Guse further discloses that the adhesive element is in the form of a film (Claim 22).
	Guse further discloses that the isocyanate is encapsulated or surface-deactivated (Claim 7).
	Guse further discloses that the content of the isocyanate-reactive polymer is from 20 to 90% w/w relative to the adhesive element (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the isocyanate reactive polymer has an average molecular weight exceeding 8,000 g/mol (Claim 10), which is construed to include the weight average molecular weight recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the at least one isocyanate-reactive polymer is a polyurethane (Claim 10), wherein the recitation of at least one isocyanate-reactive polymer selected from a polyurethane is inclusive of an embodiment comprising multiple 
	It is the Examiner’s position that the selection of multiple isocyanate-reactive polyurethane polymers each having an average molecular weight exceeding 8,000 g/mol would necessarily include, within its scope, a total polyurethane component having a weight average molecular weight of no greater than about 90,000 g/mol, as required by the claim.
	Guse is silent with regard to the specific enthalpies of fusion of each polyurethane.
	However, Kanagawa discloses a polyurethane hot-melt adhesive (Title). Kanagawa teaches that it is possible to impart a certain degree of water-resistant adhesive strength by increasing the crystallinity of a moisture-curable polyurethane hot-melt adhesive (paragraph [0022]). Kanagawa teaches that crystallinity is measured according to the peak for the heat of fusion of the compound (paragraph [0069]).
	Kanagawa further discloses that such polyurethanes having increased crystallinity are formed from a long-chain aliphatic polyester obtained by a reaction involving 1,6-hexaediol (paragraph [0023]).
	Hartz discloses a polyurethane adhesive (Title) comprising at least a crystalline first polyurethane having an enthalpy of fusion of more than 20 J/g (paragraph [0025]). The disclosure of Hartz is construed to provide evidence that, at the very least, increased crystallinity of polyurethanes is accompanied by an increase in enthalpy of fusion.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP §2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select increase the crystallinity of the polyurethane hot-melt adhesive of Guse by selecting polyurethanes having an optimized/increased enthalpy of fusion as taught by Kanagawa as evidenced by Hartz. The motivation for doing so would have been to increase water-resistant adhesive strength.


Answers to Applicant’s Arguments
In response to Applicant’s arguments, the previous prior art rejections are withdrawn and replaced by new grounds of rejection after a novel search and reconsideration of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        




/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/07/2021